ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that RICHARD L. ROSENTHAL of MORRIS PLAINS, who was admitted to the bar of this State in 1965 and was thereafter suspended from the practice of law by Order of this Court dated February 9,1990, effective February 26, 1990, be restored to practice, said practice to be under the supervision of a proctor for a period of one year, and good cause appearing;
It is ORDERED that the petition for restoration to practice is granted, effective immediately, on the condition that respondent practice under the supervision of a proctor approved by the Office of Attorney Ethics, for a period of one year.